Citation Nr: 1214857	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for shingles, active dental caries, photophobia, a heart disability, periodontitis, lumbosacral degenerative disc disease, peripheral neuropathy of the upper and lower extremities, kidney stones, a disability manifested by fatigability and a psychiatric disability, based on treatment for Hodgkin's disease at a Department of Veterans Affairs (VA) medical center beginning in January 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for the disabilities listed on the previous page.

This case was previously before the Board in August 2010, at which time it was remanded for additional development of the record.  The case is again before the Board for consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows the Veteran testified at a hearing before a Veterans Law Judge in February 2010.  Unfortunately, that Veterans Law Judge is no longer employed by the Board.  The Veteran was notified of this fact by a letter dated March 2012, and was given an opportunity to request another hearing.  The following month, the Veteran responded, and indicated he wanted to testify by video conference.  Thus, remand is appropriate to schedule a Board hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a video conference hearing before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


